Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 8-14 and 16-17 considered unpatentable for the reasons indicated below: The amendment submitted by 2/10/2021 has been reviewed and deem having 35 USC 112(b) issues. The Allowance has been withdrawn to address this issue and request for more clarity. Please review the 35 USC 112(b) issues below for more detail.
Election/Restriction
Applicant's election with traverse of 12/11/2020 Restriction Requirement in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) on the new amendment of the claims and that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, the search and examination of the entire application could be made without serious burden.  This is found persuasive due to the amendment of the claims, which restructure the invention.
The restriction is withdrawn and new amended claims 2-17 will be examined. Claim 1 have been cancel as part of the amendment.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2019 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9-13, 14 and 16-17 recites the limitation that were amended to claim 8, dated 2/10/2021. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-12 and 16-17 are all dependent upon independent claim 8.  Claim 8 recites "A method of detecting a particular process irregularity in an additively manufactured object" and also "a method of training a detection system that is able to acquire volume image data in an additively manufactured object for the detection of process irregularities", dependent claims 2-7, 9-13 and 16-17 all refers back to either "a method" or "the method" in one form or another of claim 8.  It is not clear as to which method the dependent claims are referring.  
Claim 13 also recites "...a method according to a claim 8", this is also improper and causes ambiguity in the claims. 

Thus 2-14 and 16-17 are all given this rejection.
Please amend to clarify or explain to overcome the rejection.

Allowable Subject Matter
Claim 15 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roder et al (US 5,621,811) teaches Learning method and apparatus for detecting and controlling solder defects. Figures 2A-E
Vachtsevanos et al (US 5,815,198) teaches Method and apparatus for analyzing an image to detect and identify defects. Figure 3
Hennessey et al (US 6,246,787) teaches System and method for knowledgebase generation and management. Figure 1, 4
Shannon et al (US 2007/0217672) teaches Combined 2D and 3D nondestructive examination. Figures 1 and 4
Philippi et al (US 2009/012771) teaches Method of manufacturing three-dimensional objects by laser sintering
WERTSMAN et al (US 2009/0273669) teaches METHOD AND SYSTEM FOR DETECTING CRITICAL DEFECTS. Figures 1 and 3
Sun et al (US 2011/0182495) teaches SYSTEM AND METHOD FOR AUTOMATIC DEFECT RECOGNITION OF AN INSPECTION IMAGE. Figures 1, 2 and 6
Rose et al (US 2012/0310576) teaches MANUFACTURE OF ENGINEERING COMPONENTS WITH DESIGNED DEFECTS FOR ANALYSIS OF PRODUCTION COMPONENTS. Figures 1 and 3
YANG et al (US 2017/0268753) teaches SYSTEM AND METHOD FOR DISTORTION MITIGATION AND COMPENSATION IN ADDITIVE MANUFACTURING PROCCESSES THROUGH B-SPLINE HYPERPATCH FIELD. Figures 2-3
Memo et al (US 2018/0233623) teaches SYSTEMS AND METHODS FOR INSPECTION AND DEFECT DETECTION USING 3-D SCANNING. Figures 1A and 3-4
IDS and OAs of 12/313909

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663